DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/529,094 filed on June 2, 2022.  Claims 1 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 reads “sending a first request for the original text document”, and further “comparing the first responsive text document to the original text document” and “determining that the first responsive text document and the original text document are different”.  It is not clear how the first responsive text document is being compared to the original text document and determined to be different than the original text document, when a request has been sent to retrieve the original 
text document. In other words, it is not clear that if a request is initiated to obtain a document, (and therefore, the document is still not available or present), how can the same requested document be compared to some other document.  Therefore, the claim is indefinite.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, and further in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha.
	As to claim 1:
	Mueller discloses:
	A method comprising: 
storing essential annotations associated with term spans from an original text document [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations]; 
storing non-essential annotations for the term spans from the original text document [Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations and indexing the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text]; 
establishing, by one or more processors, links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans, wherein the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotations [Paragraph 0043 teaches aligning (indexing) annotation tokens to the original text and creating an ordered annotation token map; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields]; 
receiving, by the one or more processors, a question from a question answering system [Paragraph 0037 teaches question answer system that receives a request and provides a result for the request; Paragraph 0041 teaches receiving a search request]; 
using, by the one or more processors, the correlated essential annotations and non-essential annotations to fetch term spans, from the original text document, that answer the question in a complex response [Paragraph 0041 teaches determining a set of annotations/annotation types and a set of terms for which to search; Paragraph 0045 teaches performing queries based on terms and annotations, where knowledge manager may retrieve specific terms corresponding to query matched annotations; Paragraph 0060 teaches analyzing the search request and determining a set of annotations/annotation types to search and a set of terms to search; Paragraph 0061 teaches creating sub queries for each annotation type and for the term search sets, and aggregates the sub queries into a complex query; Paragraph 0062 teaches processing the complex query and gathering results based on the terms and annotations, by using the terms and annotation tokens in the parallel fields]; 
generating, by the one or more processors, the complex response by using the term spans that are fetched [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms]; and 
returning, by the one or more processors, the complex response to the question answering system [Paragraph 0026 teaches providing a response to the content user containing one or more answers to the question; Paragraph 0037 teaches providing results for the request].
Mueller does not appear to expressly disclose storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations.
Mutha discloses:
storing, in a core knowledge database, essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database]; 
storing, in one or more auxiliary knowledge databases, non-essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the user defined tags are stored in the media agent index].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, while improving performance (See Mutha Para [0271]).

As to claim 3:
	Mueller discloses:
	the essential annotations are based on word recognition of words in a document [Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens represent the essential annotations, and are generated from terms included in the original text, therefore, based on word recognition of words in a document], and wherein the non-essential annotations describes a syntactic relationship between terms in the document [Paragraph 0035 teaches generating annotation tokens from annotations and indexing the annotation tokens into parallel fields, where the annotation tokens represent the non-essential annotations; Paragraph 0050 teaches other annotation types may be, for example, syntactic-relationship structure annotation types].
	Mueller does not appear to expressly disclose the essential annotations are higher in a hierarchy of annotations than the non-essential annotations.
Mutha further discloses:
the essential annotations are higher in a hierarchy of annotations than the non-essential annotations [Paragraph 0249 teaches taxonomy of classification terms or tags; Paragraph 0295 teaches tags can have hierarchies, which are used to organize the tags, for instance, there can be a parent tag for different categories of tags, and any tag belonging to a certain category can be created as a child of the parent tag, where a parent tag can be defined with the common storage operations and child tags can be defined with the different storage operations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by incorporating a hierarchy of annotations where the essential annotations are higher in than the non-essential annotations, as taught by Mutha [Paragraph 0249, 0295], because both applications are directed to information management systems; organizing the different types of tags in a tree or hierarchical structure enables the application of different storage operations or other types of operations to specific tag categories, as well as inheritance between parent and child groups of tags (See Mutha Para [0295]).

As to claim 4:
	Mueller discloses:
one or more term spans from the term spans is a single word [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0057 teaches each term corresponds to a word in the original text].

As to claim 9:
	The combination of Mueller and Mutha discloses:
storing, in the core knowledge database, essential metadata that describes all of the original text document [Mueller - Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations; Mutha – Paragraph 0007 teaches smart tags may be stored with metadata associated with the tagged data]; and 
storing, in the one or more auxiliary knowledge databases, non-essential metadata that describes all of the original text document [Mueller - Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text; Mutha – Paragraph 0007 teaches smart tags may be stored with metadata associated with the tagged data].

As to claim 10:
	Mueller discloses:
A computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising: 
storing essential annotations associated with term spans from an original text document [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations]; 
storing non-essential annotations for the term spans from the original text document [Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text]; 
establishing, by one or more processors, links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans, wherein the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotations [Paragraph 0043 teaches aligning (indexing) annotation tokens to the original text and creating an ordered annotation token map; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields]; 
receiving, by the one or more processors, a question from a question answering system [Paragraph 0037 teaches question answer system that receives a request and provides a result for the request; Paragraph 0041 teaches receiving a search request]; 
using, by the one or more processors, the correlated essential annotations and non-essential annotations to fetch term spans, from the original text document, that answer the question in a complex response [Paragraph 0041 teaches determining a set of annotations/annotation types and a set of terms for which to search; Paragraph 0045 teaches performing queries based on terms and annotations, where knowledge manager may retrieve specific terms corresponding to query matched annotations; Paragraph 0060 teaches analyzing the search request and determining a set of annotations/annotation types to search and a set of terms to search; Paragraph 0061 teaches creating sub queries for each annotation type and for the term search sets, and aggregates the sub queries into a complex query; Paragraph 0062 teaches processing the complex query and gathering results based on the terms and annotations, by using the terms and annotation tokens in the parallel fields]; 
generating, by the one or more processors, the complex response by using the term spans that are fetched [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms]; and 
returning, by the one or more processors, the complex response to the question answering system [Paragraph 0026 teaches providing a response to the content user containing one or more answers to the question; Paragraph 0037 teaches providing results for the request].
Mueller does not appear to expressly disclose storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations.
Mutha discloses:
storing, in a core knowledge database, essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database]; 
storing, in one or more auxiliary knowledge databases, non-essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the user defined tags are stored in the media agent index].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, while improving performance (See Mutha Para [0271]).

	As to claim 13:
	Mueller as modified by Mutha discloses:
	the program code is provided as a service in a cloud environment [Paragraph 0051 teaches computing devices includes cloud computing resources].

	As to claim 14:
	Mueller discloses:
	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:
storing essential annotations associated with term spans from an original text document [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations]; 
storing non-essential annotations for the term spans from the original text document [Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text]; 
establishing, by one or more processors, links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans, wherein the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotations [Paragraph 0043 teaches aligning (indexing) annotation tokens to the original text and creating an ordered annotation token map; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields]; 
receiving, by the one or more processors, a question from a question answering system [Paragraph 0037 teaches question answer system that receives a request and provides a result for the request; Paragraph 0041 teaches receiving a search request]; 
using, by the one or more processors, the correlated essential annotations and non-essential annotations to fetch term spans, from the original text document, that answer the question in a complex response [Paragraph 0041 teaches determining a set of annotations/annotation types and a set of terms for which to search; Paragraph 0045 teaches performing queries based on terms and annotations, where knowledge manager may retrieve specific terms corresponding to query matched annotations; Paragraph 0060 teaches analyzing the search request and determining a set of annotations/annotation types to search and a set of terms to search; Paragraph 0061 teaches creating sub queries for each annotation type and for the term search sets, and aggregates the sub queries into a complex query; Paragraph 0062 teaches processing the complex query and gathering results based on the terms and annotations, by using the terms and annotation tokens in the parallel fields]; 
generating, by the one or more processors, the complex response by using the term spans that are fetched [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms]; and 
returning, by the one or more processors, the complex response to the question answering system [Paragraph 0026 teaches providing a response to the content user containing one or more answers to the question; Paragraph 0037 teaches providing results for the request].
Mueller does not appear to expressly disclose storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations.
Mutha discloses:
storing, in a core knowledge database, essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database]; 
storing, in one or more auxiliary knowledge databases, non-essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the user defined tags are stored in the media agent index].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, while improving performance (See Mutha Para [0271]).

As to claim 16:
	Mueller discloses:
utilizing the parallel fields to locate the essential annotations in the one or more auxiliary knowledge databases [Paragraph 0040 teaches full term position resolution to query subsystem to make use of exact spans and positions to find query terms that align with specific annotations, where knowledge structure includes multiple sets of parallel fields for multiple annotation types; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields].
Mueller does not appear to expressly disclose determining that the core knowledge database is congested; in response to determining that the core knowledge database is congested, splitting the core knowledge database into a combination of the core knowledge database and one or more auxiliary knowledge databases.
Mutha further discloses:
determining that the core knowledge database is congested; in response to determining that the core knowledge database is congested, splitting the core knowledge database into a combination of the core knowledge database and one or more auxiliary knowledge databases [Paragraph 0271 teaches storing the different types of tags separately to avoid overburdening certain resources in the system, where, as the number of user defined tags increases, the system can add additional media agent indexes and/or media agents to handle the increased amount of data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by determining that the core knowledge database is congested; in response to determining that the core knowledge database is congested, splitting the core knowledge database into a combination of the core knowledge database and one or more auxiliary knowledge databases, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, and provides better scalability (See Mutha Para [0271]).

As to claim 20:
	Mueller as modified by Mutha discloses:
	the program code is provided as a service in a cloud environment [Paragraph 0051 teaches computing devices includes cloud computing resources].

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha, and further in view of Ossikine (U.S. Publication No. 2015/0026184).
As to claim 2:
	Mueller discloses:
	essential annotations [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations].
	Neither Mueller nor Mutha appear to expressly disclose wherein the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question.
	Ossikine discloses:
the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question [Paragraph 0039 teaches comparing occurrences of keywords; Paragraph 0065 teaches the most frequently occurring keywords is usually related to the main concept of the content, and other frequently used keywords in the concept are likely to be related to the main concept, where these relationships are stored and weighted based on their frequency; Paragraph 0066 teaches in addition to determining a primary concept associated with a piece of content, identifying additional concepts relevant to the primary concept, to further store each concept in association with a list of related concepts, in other words, essential annotations are represented by the concepts, which are the most frequently used keywords; Paragraph 0068 teaches analyzing word distributions across multiple documents; Paragraph 0093 teaches based on keywords used in queries and web-searches, identifying concepts related to those keywords, and performing a search on the concepts that are closely related to the initial keyword set, therefore, the concepts identify terms used to answer the query or question].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by incorporating essential annotations having a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question, as taught by Ossikine [Paragraph 0068], because both applications are directed to information management systems; by determining difference in occurrence between words improves the training set of the system, improving thereby the accuracy of results.

As to claim 15:
	Mueller discloses:
	essential annotations [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations].
	Neither Mueller nor Mutha appear to expressly disclose wherein the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question.
	Ossikine discloses:
the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question [Paragraph 0039 teaches comparing occurrences of keywords; Paragraph 0065 teaches the most frequently occurring keywords is usually related to the main concept of the content, and other frequently used keywords in the concept are likely to be related to the main concept, where these relationships are stored and weighted based on their frequency; Paragraph 0066 teaches in addition to determining a primary concept associated with a piece of content, identifying additional concepts relevant to the primary concept, to further store each concept in association with a list of related concepts, in other words, essential annotations are represented by the concepts, which are the most frequently used keywords; Paragraph 0068 teaches analyzing word distributions across multiple documents; Paragraph 0093 teaches based on keywords used in queries and web-searches, identifying concepts related to those keywords, and performing a search on the concepts that are closely related to the initial keyword set, therefore, the concepts identify terms used to answer the query or question].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by incorporating essential annotations having a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question, as taught by Ossikine [Paragraph 0068], because both applications are directed to information management systems; by determining difference in occurrence between words improves the training set of the system, improving thereby the accuracy of results.

Claims 5 to 8, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha, and further in view of Galitsky (U.S. Publication No. 2019/0095522).
As to claim 5:
	Mueller discloses:
	parallel fields [Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields].
	Neither Mueller nor Mutha appear to expressly disclose training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields.
	Galitsky discloses:
training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

As to claim 6:
	Mueller as modified by Galitsky discloses:
the artificial intelligence system is a neural network [Paragraph 0050 teaches machine learning models; Paragraph 0159 teaches machine learning algorithms].


As to claim 7:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

As to claim 8:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

As to claim 12:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

Claims 11 and 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha, and further in view of Marchisio et al. (U.S. Publication No. 2009/0182738) hereinafter Marchisio.
As to claim 11:
	Mueller discloses:
	retrieving the relations annotations from the one or more auxiliary knowledge databases using positional information from the parallel fields between the core knowledge database and the one or more auxiliary knowledge databases [Paragraph 0040 teaches full term position resolution to query subsystem to make use of exact spans and positions to find query terms that align with specific annotations, where knowledge structure includes multiple sets of parallel fields for multiple annotation types; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields].
	Neither Mueller nor Mutha appear to expressly disclose syntactic relations annotations are used less frequently than annotations that are based on word recognition, and wherein the method further comprises: storing syntactic relations annotations for the original text document in a Syntactic-Relations Search Index in the one or more auxiliary knowledge databases.
	Marchisio discloses:
syntactic relations annotations are used less frequently than annotations that are based on word recognition, and wherein the method further comprises: storing syntactic relations annotations for the original text document in a Syntactic-Relations Search Index in the one or more auxiliary knowledge databases [Paragraph 0072 teaches the document index of a traditional keyword search engine system simply stores each term that is present in the document, along with an indication of the number of times the term appears in each document; Paragraph 0048 teaches syntactically indexing and searching data sets; Paragraph 0075 teaches identifying entity type tags and the syntax and grammatical roles of terms within the data set; Paragraph 0060 teaches term-clause matrix that stores terms and enhanced indexing information for syntactic searching].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by training, by incorporating syntactic relations annotations are used less frequently than annotations that are based on word recognition, and wherein the method further comprises: storing syntactic relations annotations for the original text document in a Syntactic-Relations Search Index in the one or more auxiliary knowledge databases, as taught by Marchisio [Paragraph 0048, 0060, 0072, 0075], because both applications are directed to information management systems; storing syntactic relations in a syntactic relations search index enables to achieve more accurate search results with greater flexibility and efficiency (See Marchisio Para[0010]).

As to claim 17:
	Mueller as modified by Mutha discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the limitations recited in claim 17.
	Marchisio discloses:
sending a first request for the original text document to a set of text corpuses, wherein the first request uses the essential annotations to identify a document [Paragraph 0137 teaches user submits a query to the query engine, which will use essential annotations as terms included in the query]; 
receiving a first responsive text document, wherein the responsive text document is received in response to the first request [Paragraph 0137 teaches displaying results including documents that have the terms in the query as a subject]; 
comparing the first responsive text document to the original text document, determining that the first responsive text document and the original text document are different; in response to determining that the first responsive text document and the original text document are different, sending a second request for the original text document to the set of text corpuses, wherein the second request uses the non-essential annotations to identify a document [Paragraph 0137 teaches user can navigate through the documents and evaluate the results, where the user might then go back and modify the query based upon information gleaned while drilling down a particular search, including additional relationships, i.e., how the terms blocks or regulates some other entity, hence, using second or non-essential annotations]; and 
receiving a second responsive text document, wherein the second responsive text document is received in response to the second request, and wherein the second responsive text document is the original text document [Paragraph 0137 teaches retrieving results based on the specified query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by training, by sending a first request for the original text document to a set of text corpuses, wherein the first request uses the essential annotations to identify a document, receiving a first responsive text document, wherein the responsive text document is received in response to the first request: comparing the first responsive text document to the original text document; determining that the first responsive text document and the original text document are different; in response to determining that the first responsive text document and the original text document are different, sending a second request for the original text document to the set of text corpuses, wherein the second request uses the non-essential annotations to identify a document and receiving a second responsive text document, wherein the second responsive text document is received in response to the second request, and wherein the second responsive text document is the original text document, as taught by Marchisio [Paragraph 0137], because both applications are directed to information management systems; storing syntactic relations in a syntactic relations search index and providing the ability to further refine the query and search results enables to achieve more accurate search results with greater flexibility and efficiency (See Marchisio Para[0010]).

As to claim 18:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose the essential annotations describe the original text document, wherein the non-essential annotations describe a secondary text document that disputes the original text document, and wherein the complex response includes the original text document and the secondary text document.
	Marchisio discloses:
the essential annotations describe the original text document, wherein the non-essential annotations describe a secondary text document that disputes the original text document, and wherein the complex response includes the original text document and the secondary text document [Paragraph 0141 teaches relationships matching both the positive and negative sense of a verb are displayed, where if a user performed a search such as “Clinton visit Russia”, the sentence “Due to health reasons Clinton did not visit Russia” can be returned, therefore, documents that dispute the original text document are included in the corpus, and hence, annotated, and will be included in the results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by incorporating the essential annotations describe the original text document, wherein the non-essential annotations describe a secondary text document that disputes the original text document, and wherein the complex response includes the original text document and the secondary text document, as taught by Marchisio [Paragraph 0141], because both applications are directed to information management systems; storing syntactic relations in a syntactic relations search index provides more accurate search results with greater flexibility and efficiency (See Marchisio Para[0010]).

As to claim 19:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose the essential annotations describe the original text document, wherein the non-essential annotations describe a secondary text document that bolsters the original text document, and wherein the complex response includes the original text document and the secondary text document.
	Marchisio discloses:
the essential annotations describe the original text document, wherein the non-essential annotations describe a secondary text document that bolsters the original text document, and wherein the complex response includes the original text document and the secondary text document [Paragraph 0145 teaches a search with “city” in the query include results with the term “city” in them as well as any terms defined by the ontology path “city”, therefore, document corpus will include documents that support the original text document, and will be annotated and included in the results].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by the essential annotations describe the original text document, wherein the non-essential annotations describe a secondary text document that bolsters the original text document, and wherein the complex response includes the original text document and the secondary text document, as taught by Marchisio [Paragraph 0145], because both applications are directed to information management systems; storing syntactic relations in a syntactic relations search index provides more accurate search results with greater flexibility and efficiency (See Marchisio Para[0010]).

Response to Arguments
	The following is in response to arguments filed on June 2, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	Additional Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
	In regards to claims 2 and 15, Applicant argues that “Ossikine does not teach or suggest 
that “the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question”.”
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Ossikine discloses “the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question”.
	Ossikine [Paragraph 0039] teaches comparing occurrences of keywords, and further [Paragraph 0065] teaches that the most frequently occurring keywords is usually related to the main concept of the content, and other frequently used keywords in the concept are likely to be related to the main concept, where these relationships are stored and weighted based on their frequency.  Ossikine [Paragraph 0066] teaches that in addition to determining a primary concept associated with a piece of content, identifying additional concepts relevant to the primary concept, to further store each concept in association with a list of related concepts, in other words, essential annotations are represented by the concepts, which are the most frequently used keywords, and further [Paragraph 0093] teaches that based on keywords used in queries and web-searches, concepts related to those keywords are identified, to further perform a search on the concepts that are closely related to the initial keyword set, therefore, the concepts identify the most frequently used terms, which are used to answer the query or question.

In regards to claim 3, Applicant argues that “the combination of the cited prior art does not teach or suggest the features supported by paragraph [0034] of the present specification of “wherein the essential annotations are higher in a hierarchy of annotations than the non-essential annotations, wherein the essential annotations are based on word recognition of words in a document, and wherein the non-essential annotations describes a syntactic relationship between terms in the document””, and more specifically, that “no combination of the cited prior art teaches that word recognition is deemed to be essential in describing a document (and thus the essential annotations) that syntactic relationships between terms in the document (and thus the non-essential annotations)”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “word recognition is deemed to be essential in describing a document (and thus the essential annotations) that syntactic relationships between terms in the document (and thus the non-essential annotations)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore in response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that the combination of Mueller and Mutha discloses “the essential annotations are higher in a hierarchy of annotations than the non-essential annotations, wherein the essential annotations are based on word recognition of words in a document, and wherein the non-essential annotations describes a syntactic relationship between terms in the document”.
	Mueller [Paragraph 0038] teaches the generation of term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens represent the essential annotations, and are generated from terms included in the original text, therefore, based on word recognition of words in a document. Mueller [Paragraph 0035] teaches the generation of  annotation tokens from annotations and indexing the annotation tokens into parallel fields, where the annotation tokens represent the non-essential annotations, and further [Paragraph 0050] teaches other annotation types may be, for example, syntactic-relationship structure annotation types. Although Mueller does not appear to expressly disclose the essential annotations are higher in a hierarchy of annotations than the non-essential annotations, Mutha [Paragraph 0249] teaches taxonomy of classification terms or tags, and further [Paragraph 0295] teaches tags can have hierarchies, which are used to organize the tags, for instance, there can be a parent tag for different categories of tags, and any tag belonging to a certain category can be created as a child of the parent tag, where a parent tag can be defined with the common storage operations and child tags can be defined with the different storage operations.

	In regards to claims 7, 8 and 12, Applicant argues that “Galitsky does not teach training an artificial intelligence system to direct a controller to “control nominal operations of a physical device” (Claims 7/12) or to “change a functionality of a physical device (Claim 8)””, because “the present specification is clear that the physical device being controlled by a controller, which is under the direction of an artificial intelligence system are not components of a single computer or other processing system”, and more specifically, because “as described in paragraphs [0048], [0091], and [00114] - [00115] of the present specification, in various embodiments of the physical device 154 is a building security alarm system, a pump, a pressure vessel, or any other physical device 154 that is controlled by a controller 156 under the direction of the artificial intelligence 124”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the physical device being controlled by a controller, which is under the direction of an artificial intelligence system are not components of a single computer or other processing system”, “the physical device is a building security alarm system, a pump, a pressure vessel, or any other physical device that is controlled by a controller under the direction of the artificial intelligence”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169